DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I Species A in the reply filed on 08/18/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims in the application can be made without serious burden.  

The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed inventions together would not present a serious burden on the U.S. Patent and Trademark Office. This is not found persuasive because the issue as to the meaning and intent regarding "independent and distinct" as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01. Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121. Such practice permitted restriction between distinct, albeit dependent inventions. If the intent had been otherwise, then only the term "independent" would have been used. Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.

With regard to applicant’s allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. However, the issues raised in the examination of composition of matter claims are divergent from those raised in the examination of method claims. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/18/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya et al. US PGPUB No. US 2006/0006541 A1.
Tsuchiya et al. US ‘541 A1 teaches in Example 2 a solution prepared by dissolving 0.106 g of tetrakis(acetylacetonate)titanium in 79.9 g of propylene glycol monoethyl ether, the mixture was allowed to react at 50 ˚C. for three hours [0145]. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. US PGPUB No. US 2014/0087066 A1.
Wang et al. US ‘066 A1 teaches the preparation of organometallic compounds comprising an organic solvent (n diethyleneglycol)  [0021].  Ti(OR)2(acac)2 used in Example 10 [0049], Zirconium bis(acetylacetone)-bis(n-butoxide) or Zr(acac)2(OBu)2, 25 wt % in toluene/butanol is used in Example 11, and Hf(OBu).sub.2(acac).sub.2 1,5-Pentanediol with Ti(OR)2(acac)2 (R = Et, i-Pr) 1,4-Butanediol with  Zr(acac)2(OBu)2 1,3-Propanediol Zr(OBu)2(acac)2 Propylene glycol are used in Example 12 [0051], Table 3.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama US PGPUB No. US 2012/0208125 A1.
Hatakeyama et al. US ‘125 A1 In Table 1 [0074], teaches Example Resist 15 which comprises a Zirconium based metal salt compound, tetra(2,2,6,6-tetramethyl-3,5-heptanedionatho) zirconium (structure below), that is combined with PGPE solvent and a surfactant.

    PNG
    media_image1.png
    199
    465
    media_image1.png
    Greyscale


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al. JP Patent No. JP 2006344479 A.
Otsuka et al. JP ‘479 A teaches at [0029] 36.4 parts by weight of indium acetylacetone, 3.6 parts by weight of acetylacetone tin, and 40 parts by weight of N-methyl-2-pyrrolidinone were heated to 130°C. with stirring and dissolved by stirring at 130°C. for 5 hours (a liquid). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. WIPO Patent No. WO2014013986 A1. 
In Fujiwara et al. WO ‘986 A1, Examples 20 and 21 in Table 1 [0140] teach ink compositions comprising Titanium and Zirconium acetylacetonate chelates mixed with IPA, an organic solvent. Metal chelates are further disclosed at [0089]. 
As Titanium, Zirconium, Hafnium, and Tin-containing compounds are disclosed in the references above combined with an organic solvent, Claim 1 is anticipated by the cited prior art. 

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzawa et al. CN Patent No. CN1151752 A.
 Example 18 discloses “In 345 g (7.5 mol) of ethanol, 152 g (1 mol) of tetramethoxysilane was added. After thorough mixing, an aqueous solution prepared by dissolving 2.45 g (0.025 mol) of maleic anhydride in 72 g (4 mol) of distilled water was added while continuously stirring the mixture, and the temperature was raised to 60 °C. The mixture was heated for 1 hour while maintaining the temperature at 60 ° C, then cooled to room temperature, followed by the addition of 136 g (1 mol) of methyltrimethoxysilane. The resulting mixture was thoroughly mixed, and then a solution prepared by dissolving 42.5 g (0.125 mol) of titanium tetrabutoxide in 230 g (5 mol) of ethanol was added. With further continuous stirring of the mixture, the reaction was allowed to proceed for 24 hours, then 16.5 g (0.04 mol) of triphenylsulfonium trifluoromethanesulfonate was added [as a photoacid generator] and completely dissolved to give a silica-based coated film.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. US PGPUB No. US 2015/0099228 A1 in view of Bravo-Vasquez et al. US PGPUB No. US 2003/0059544 A1 and Wang et al. US PGPUB No. US 2014/0087066 A1. 
Hatakeyama et al. ‘228 A1, teaches metal-precursor resist materials. Resist 9, taught in Table 1, includes resin A-V, (which is the reaction product of titanium tetrabutoxide tetramer and 2,4- dimethyl-2, 4-hexanediol) and PAG1 (structure below) and the organic solvent propylene glycol monomethyl ether acetate (PGMEA) [0058, 00067, 0069, 0072]. 

    PNG
    media_image2.png
    484
    612
    media_image2.png
    Greyscale
 
Useful metal compounds for forming the condensate are those including Ti, Hf, or Zr as described at [0034]. Useful dihydric or trihydric alcohols are taught at [0034-0036]. The resulting reaction product is further discussed at [0037-0041]. Useful organic solvents are disclosed at [0042]. Fluorinated PAG’s which can be used to generate carboxylic acids are disclosed and included by reference to US Patent No. 7,537,880 at [59/36-67/36]. 
Bravo-Vasquez et al. US ‘544 A1 teaches formulations for a film suitable as a resist material comprising a metal compound including Ti, Hf, or Zr as described at [0106] and represented by formula (2) below. In formula (2), a represents an integer of 0 to 3, b is an integer of 2 to 6, and the sum of a number b and twice a number a is no greater than 6 [0105]. The metal compound (M) is bonded to a ligand (L) which in one embodiment represents a β-diketone including acetylacetone [0112]. X2 represents a hydrolysable group which can be identical or different [0105] and consists of a halogen atom, or an alkyl group [0018]. The resist material further comprises a solvent, an exemplary solvent being propylene glycol monomethyl ether acetate (PGMEA), an organic solvent [00115]. 

    PNG
    media_image3.png
    167
    838
    media_image3.png
    Greyscale
 
One having ordinary skill in the art would recognize the exemplary acetylacetonate of formula (2) to yield the chelate (M-1) of instant Claim 1. 
It would have been obvious to modify the resists taught by Hatakeyama et al. ‘228 A1, by adding β-diketone complexes of Titanium, Hafnium, or Zirconium to increase resist sensitivity, noting that Bravo-Vasquez et al. US ‘544 A1 teaches that these can be directly photo-decomposed with a reasonable expectation of compatibility given the teachings combining these acetylacetonate complexes with polyols in Examples 10-12 of Wang et al ‘066 A1.

Claims 1-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. US PGPUB No. US 2015/0099228 A1 in view of Bravo-Vasquez et al. US PGPUB No. US 2003/0059544 A1 and Wang et al. US PGPUB No. US 2014/0087066 A1 and further in view of Harada et al. US Patent No. US 7,537,880 B2.
It would have been obvious to one having ordinary skill in the art to modify the resist compositions rendered obvious by Hatakeyama et al. US ‘228 A1, Bravo-Vasquez et al. US ‘544 A1, and Wang et al. US ‘066 A1 as discussed above by adding a nitrogen containing basic compound such as those taught by Harada. The addition of nitrogen-containing basic compounds is disclosed in Harada et al. US ‘880 B2 as suppressing diffusion of the acid generated by the PAG which increases resolution suppresses changes in sensitivity following exposure, reduces sensitivity of substrate choice and surrounding environment, and improves the exposure latitude and pattern profile (67/54-68/9). Useful nitrogen-containing basic compounds are disclosed at (68/10-75/58). Harada et al. ‘880 B2 is specifically referred to in Hatakeyama et al. ‘228 A1 at [0044] 
One having ordinary skill in the art would be motivated at the time of filing to modify the resist composition rendered obvious by the combination of Hatekyama et al. US ‘228 A1, Bravo-Vasquez et al. US ‘544 A1, and Wang et al. US ‘066 A1 as discussed above by adding a nitrogen containing basic compound such as those taught by Harada et al. ‘880 B2, to gain the benefits described to this addition, including limiting acid diffusion and improving resolution, noting the reference to Harada et al. ‘880 at (59/36-67/36).

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. WIPO Patent No. WO2014013986 A1. 
In Fujiwara et al. WO ‘986 A1, Examples 20 and 21 in Table 1 [0140] teach ink compositions comprising Titanium and Zirconium acetylacetonate chelates mixed with IPA, an organic solvent. Metal chelates are further disclosed at [0089]. A photoacid generator can be added to accelerate curing [0086-0087]. 
It would have been obvious to modify examples 20 or 21 in Table 1 by adding a photoacid generator to accelerate curing as discussed at [0086-0087] and or an amine to catalyze the reaction as discussed in [0019].  As Titanium and Zirconium-containing compounds are disclosed in the reference above combined with an organic solvent, photoacid generator, and a basic compound, Claims 1, 3, and 7 are obvious in light of the cited prior art. 

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama US PGPUB No. US 20120208125 A1.
Hatakeyama et al. US ‘125 A1 In Table 1 [0074], teaches Example Resist 15 which comprises a Zirconium based metal salt compound, tetra(2,2,6,6-tetramethyl-3,5-heptanedionatho) zirconium (structure below), that is combined with PGPE solvent and a surfactant.
It would have been obvious to modify the composition of Resist 15 of Hatakeyama US ‘125 A1 by replacing the Zirconium β-diketone [0066] with a β-diketone of tin, or hafnium, as discussed at [0043] with the reasonable expectation of success based upon equivalent function. 
Further, it would have been obvious to modify resist materials 3, 17, 18, or 22 by replacing the metal compounds with β-diketones of tin, zirconium, or hafnium, based upon the disclosure at [0050-0056] (the polymers have photoacid generators attached to the resist backbone). 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama US PGPUB No. US 20120208125 A1 in view of Ohashi et al. US PGPUB No. US 2015/0086926 A1. 
It would have been obvious to modify the composition of Resist 15 of Hatakeyama US ‘125 A1 by replacing the Zirconium β-diketone [0066] with a β-diketone of tin, or hafnium, as discussed at [0043] with the reasonable expectation of success based upon equivalent function. 
Further, it would have been obvious to modify resist materials 3, 17, 18, or 22 by replacing the metal compounds with β-diketones of tin, zirconium, or hafnium, based upon the disclosure at [0050-0056] (the polymers have photoacid generators attached to the resist backbone). 
Ohashi et al. US ‘926 A1 teaches a resist material comprising a preferred anion moiety of a carboxylic acid sulfonium salt, (A-53) (structure below) for the purpose of controlling acid diffusion during exposure to EUV [0006]. The compound comprises a carboxylic acid, 2,2 bonded fluorine atoms, and an alkyl group having 5 to 20 carbon atoms. As the compound generates a carboxylic acid, it would have been obvious to one having ordinary skill in the art to seek the component of instant Claim 5 for the purpose of forming a resist material that controls acid diffusion, increases etch resistance, and improves resolution.

    PNG
    media_image4.png
    287
    622
    media_image4.png
    Greyscale



It would have been obvious at the time of filing to one having ordinary skill in the art to modify the resist compositions rendered obvious by Hatakeyama et al. ‘125 by adding the fluorinated carboxylic acid quenchers of Ohashi et al. ‘926 A1 with a reasonable expectation of gaining the ability to control the diffusion of the photogenerated acid and increase resolution as discussed at [0006] of Ohashi et al. ‘926 A1. 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. US PGPUB No. US 2015/0099228 A1 in view of Bravo-Vasquez et al. US PGPUB No. US 2003/0059544 A1 and Wang et al. US PGPUB No. US 20140087066 A1, and further in view of Ohashi et al. US PGPUB No. US 2015/0086926 A1.
One having ordinary skill in the art would have been motivated at the time of filing by a desire to increase resolution, suppress changes in sensitivity following exposure, reduce sensitivity of substrate choice and surrounding environment, and improve the exposure latitude and pattern profile, to add a metal precursor chelate taught in Bravo-Vasquez et al. US ‘544 A1. [0083], a fluorinated carboxylic acid producing photoacid generator taught in Ohashi et al. US ‘926 A1 based upon their disclosed functional equivalence to the resist materials taught in Hatakeyama et al. ‘228 A1, as modified by Wang et al. US ‘066 A1, making these claims obvious in view of the prior art.
 It would have been obvious to one having ordinary skill in the art to modify the resist composition rendered obvious by the combination of Hatakeyama et al. ‘228 A1, Bravo-Vasquez et al. ‘544 A1, and Wang et al. US ‘066 A1 by adding the fluorinated carboxylic acid quenchers of Ohashi et al. US ‘926 A1 with a reasonable expectation of gaining the ability to control the diffusion of the photogenerated acid and increased resolution as discussed at [0006] of Ohashi et al. US ‘926 A1. 

Claim(s) 1-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama US PGPUB No. US 20130029270 A1. 
Hatakeyama US ‘270 A1 teaches a resist composition comprising “a metal salt of a mono- to tetra-functional C1-C20 carboxylic acid or a metal complex of a β-diketone, the metal being selected from the group consisting of sodium, magnesium, chromium, manganese, iron, cobalt, nickel, copper, zinc, silver, cadmium, indium, tin, antimony, cesium, zirconium, and hafnium.” [0020] Metal-bonded acetylacetonate compounds are taught by Hatakeyama US ‘270 A1 at pp 86-87 as β-diketone metal complexes. As taught in Table 1, Resist materials 17, 18, and 22 respectively comprise Hafnium (hafnium tetracarboxyethylacrylate), Zirconium (zirconium tetracarboxyethylacrylate), and Tin (tin(II) 2-ethylhexanoate) chelates, an organic solvent (propylene glycol monoethyl ether (PGEE) for the Hafnium and Zirconium containing resists and propylene glycol monopropyl ether (PGPE) for the Tin containing resist), a photoacid generator [0111], and a nitrogen containing basic compound [0111, 0114].  
It would have been obvious to modify compositions of resists 3, 17, 18, and 22 by replacing the metal compounds with equivalent amounts of β-diketones of Tin, Zirconium, or Hafnium with a reasonable expectation of forming resists with similar performance based upon the disclosed equivalence of these metal compounds at [0048-0056, 0014]. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPUB No. US 2009/0136869 A1 teaches at [0295] that a basic compound may be added to a metal oxide containing resist film for the purpose of controlling acid diffusion, increasing etch resistance, and improving resolution. Synthesis Example 2 comprises pentane dione and a thermal crosslinker.
US PGPUB No. US 2019/0258161 A1 teaches at [0065-0067] an organic, nitrogen-containing basic compound can be added to a metal containing radiation sensitive material suitable for resist patterning.  
US PGPUB No. US 2019/0265592 A1 teaches at [0036] transition metal chelate compounds and exemplary compounds C-6 and C-7 at Table 3 used to increase resolution. 
WIPO Patent No. WO2012029734 A1 teaches a photosensitive metal precursor chelate compound bonded to an acetylacetonate ligand. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAH S. SMOOT whose telephone number is (571)272-2634. The examiner can normally be reached M-F 8:30am - 5pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.S.S./Examiner, Art Unit 1737   		/DUANE SMITH/                                                                        Supervisory Patent Examiner, Art Unit 1737